Tom Glaze, Judge, concurring. I disagree that 18 U.S.C. § 3109 (1979) is applicable to this case. If it were, I could not agree that the circumstances reflected in the record before us show the officers met the requirements set out in § 3109. Nor do I believe the facts justify noncompliance with such requirements due to exigent circumstances. At this time, Arkansas has not adopted a “knock and announce” requirement, and Rule 13.3 of the Arkansas Rules of Criminal Procedure contains the only procedures dealing with entry that our officers must follow in the execution of a search warrant. There is no argument made that the officers here did not comply with Rule 13.3. Aside from these arguments dealing with § 3109 and Rule 13.3, appellant failed to timely file a motion to suppress as is required under Rule 16.2 (b) of the Arkansas Rules of Criminal Procedure, and the trial court’s decision would have to be affirmed on this point alone in view of Parham v. State, 264 Ark. 241, 555 S.W. 2d 943 (1977).